Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossi (US 9,250,213) , and further in view of Nishio (US 2008/0094643 A1).
Regarding claims 1 and 16,  Bossi teaches a method for testing a structure, having a variable surface profile, using laser ultrasound, the method comprising:
determining an XYZ-coordinate of each one of a plurality of points on a surface of the structure relative to a reference frame, wherein a difference value of Z-coordinates between at least one of the plurality of points on the surface and at least another one of the plurality of points on 
transmitting an array [abstract first and second array of optical fibers; fig. 24 indicates that pattern of light is formed with first array, while sound waves response is detected with second array] of laser light [col. 4:30-35 laser ultrasound inspection system], configured to form ultrasonic waves in the structure and to detect a response to the ultrasonic waves [abstract optical fiber ultrasound inspection; ], from an output of a transmitter in the form of a linear pattern of the laser light onto the surface of the structure [fig. 1 shows laser ultrasound detector #122 with individual coherent light emitted onto surface #124 of test object #102];
moving the array of the laser light across the surface along a scan path such that:
(alternatively for claim 16: a movement mechanism coupled to the transmitter and configured to move the transmitter relative to the structure [fig. 1 shows laser ultrasound detector attached to robotic arm for scanning object])
the output of the transmitter is located at a constant offset distance from the surface in a Z-direction [col. 8:50-55 For example, sensor 208 may be positioned at a location from about 2 millimeters to about 10 millimeters away from surface 218 of test object 202. Of course, other distances may be used when changing the location]; and
the array of the laser light, transmitted from the output of the transmitter, is directed onto the surface at a constant angle of projection [fig. 1 shows #122 laser ultrasound detector which is parallel with surface]; 
processing the response to the ultrasonic waves to evaluate the structure [col. 8:10-20 produces output for detecting inconsistencies in structure and possibly producing an alarm].

It would have been obvious to combine the laser ultrasound array of Bossi, with the straight line recognition of top and bottom protrusions as shown in Nishio so that edges of a scanned shape may be recognized.

    PNG
    media_image1.png
    354
    568
    media_image1.png
    Greyscale

Regarding claim 4, Bossi also teaches the method of Claim 1, wherein the threshold value is less than or equal to one-eighth of an inch [col. 8:50-55 For example, sensor 208 may be positioned at a location from about 2 millimeters to about 10 millimeters away from surface 218 of test object 202. Of course, other distances may be used when changing the location].
Regarding claim 5, Bossi also teaches the method of Claim 3, wherein the array of the laser light is formed by a plurality of laser beams; the linear pattern of the laser light is formed of comprises a plurality of spots, formed on the surface by the plurality of laser light beams, arranged linearly; and the linear pattern of the laser light has a length dimension, formed by the plurality of spots, and a width dimension, formed by a spot size of the plurality of spots [fig. 7 shows multiple laser beams emitted and reflected from optical fiber arrays which create spot #712 show in side profile on surface #516].

Allowable Subject Matter
Claims 3, 7-15, and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered and are persuasive in combination with amendment. However Bossi (US 9,250,213) and Nishio (US 2008/0094643 A1) have now been applied. The concern seems to be that a conventional laser ultrasound array scan across a flat surface can too easily be perceived to infringe on the independent claims as written. Even so, dependent claims are objected to.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645